DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 5-7, 9 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Tani (US20090123041).

Regarding claim 1, Tani teaches a biometric imaging device, comprising: 
a first transparent unit that support a finger base region(39 in Fig. 3); 
a second transparent unit that support a wrist region(20 in Fig. 3); 
a camera being positioned between the first transparent unit and the second transparent unit( 40 in Figs. 3 and 4); 
a memory storing computer program instructions( Fig. 1); and 
a processor configured to execute the instructions ( Fig. 1) to: 
control the camera to captures a hand image in a range including a region that support the finger base region of the first transparent unit ( 30, 30a in Fig. 3) or a region that support the wrist region of the second transparent unit.


Regarding claim 3, Tani teaches the biometric imaging device according to claim 1, wherein: the first transparent unit has a finger base guide that supports the finger base region by contact with the finger base region(10 and H in Fig. 4), the second transparent unit has a wrist guide that supports the wrist region by contact with the wrist region (10 and H in Fig. 4).
Claim 5 recites the system for the device of claim 1, thus also rejected.
Regarding claim 6, Tani teaches the biometric imaging system according to claim 5, wherein the processor is further configured to: 
display a guidance to place a hand on the first transparent unit( Fig. 3) or the second transparent unit.
Claim 7 recites the system for the method of claim 1, with an addition limitation of authenticating based on a vein information in the hand image ( 108, 109 in Fig. 10). 
Claim 9 recites the method carried out  in the system of claim 6, thus also rejected.
 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani over LU ( CN 103870831).

Regarding claim 2, Tani teaches a biometric imaging device according to claim 1.
Tani does not expressly teach wherein the processor is further configured to: control the camera to capture the hand image continuously.
However, LU teaches control the camera to capture the hand image continuously( [0030], from the space in a video of the palm print image to extract a palmprint image sequence)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tani and LU, by substituting the camera in Tani with that of LU, and taking video images of a palm as taught by LU.
One of ordinary skill would have been motivated to do such combination in order “to improve the accuracy of palmprint identification” ( LU, [0019]).
	Claim 8 recites the method in claim 2, thus also rejected.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani over HOU ( CN 101504722).

Regarding claim 4, Tani teaches the biometric imaging device according to claim 1, wherein: the hand image including a vein image of the hand ( Fig. 2).
Tani does not expressly teach a vein image of the finger base region through the first transparent unit or the wrist region through the second transparent unit.
However, HOU teaches  a vein image of the finger base region through the first transparent unit(Page 3, collecting the fingerprint image and the finger vein image) or the wrist region through the second transparent unit
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tani and HOU, by taking both finger  and vein images taught by HOU in the system of Tani.
One of ordinary skill would have been motivated to do such combination for the purpose of a “high degree of safety and accuracy of the identity authentication method”( HOU, Page 2)

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661